Citation Nr: 1643222	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  16-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.  

2.  Entitlement to service connection for balance issues, including secondary to residuals of a traumatic brain injury.

3.  Entitlement to service connection for a cervical spine disability, including secondary to residuals of a traumatic brain injury.

4.  Entitlement to service connection for headaches, including secondary to residuals of a traumatic brain injury.

5.  Entitlement to service connection for a left thumb disability, including secondary to residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2016 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned during an August 2016 hearing.  A transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of a traumatic brain injury, a cervical spine disability, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2016, the Veteran requested to withdraw his appeal regarding a claim of entitlement to service connection for a left thumb disability to include secondary to residuals of a traumatic brain injury.  

2.  Resolving reasonable doubt in the Veteran's favor a current balance disorder began during his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a left thumb disability, to include secondary to residuals of a traumatic brain injury, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.   A balance disorder was incurred inservice.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appellant or authorized representative may withdraw an appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

During his August 2016 hearing, the Veteran, through his representative, requested the withdrawal of his appeal regarding entitlement to service connection for a left thumb disability.  Accordingly, the Board does not have jurisdiction to review the appeal.  There are no remaining allegations of errors of fact or law for appellate consideration.  The appeal is dismissed.


II.  Service Connection

Given the decision reached below, there is no duty to address VA's compliance with the Veterans Claims Assistance Act of 2000.

The Veteran contends that he has balance issues that began during active service following trauma to his head during airborne training.  While the appellant had a history of post-concussion disorder prior to his enlistment, he contends that he did not have balance issues until active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

At a February 1958 preinduction physical the appellant was noted to have suffered a brain concussion in May 1957, and to report continuing dizziness and headaches.  Notably, physical examination revealed a normal head, and the appellant to be normal neurologically.   The appellant was found fit for active duty.  Given these findings, to specifically include the absence of any diagnosed balance disorder at enlistment, the appellant is entitled to the presumption of soundness at enlistment.  38 U.S.C.A. § 1137 (West 2014) (A Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.)

In February 1959, the appellant reported suffering head trauma during airborne training.  Notably, at the appellant's March 1960 separation examination he denied any history of dizziness.  Physical examination in March 1960 revealed a normal head, and a normal neurological system.

The Veteran has a diagnosis of balance disorder, and he is competent to report that, while in airborne training, he experienced head trauma, followed by vomiting.  

In an August 2016 letter a private physician Dr. J.V. opined that, based on the Veteran's medical history and examinations, it was at least as likely as not that the evidence of his balance disorder is related to the head trauma he received while serving in the military.  Dr. J.V. is competent to provide the opinion, and the Board finds it is competent and entitled to probative weight.  

Accordingly, while the appellant's self-reported history has not been consistent, given that there is no competent evidence contrary to the opinion of Dr. J.V., the Board will resolve reasonable doubt in the Veteran's favor and grant entitlement to service connection for a balance disorder.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

The appeal regarding entitlement to service connection for a left thumb disorder is dismissed.  

Entitlement to service connection for a balance disorder is granted.  


REMAND

The record does not contain sufficient information to make a decision on the Veteran's claims of entitlement to service connection for residuals of a traumatic brain injury, to include a cervical spine disability, and headaches.  In this regard, it is unclear whether the Veteran suffers from residuals of a traumatic brain injury or any residuals thereof.  The March 2016 VA examiner indicated that the Veteran had a diagnosis of a traumatic brain injury, but did not provide the date of onset.  The examiner discussed the Veteran's May 1957 motor vehicle accident and diagnosis of post-concussion syndrome, and discussed the reported in-service head trauma and disqualification from airborne duties.  The examiner, however, found no objective evidence of traumatic brain injury residuals in the Veteran's service treatment records, VA treatment records, or on a physical examination.  

Further, the record lacks adequate medical opinions regarding the etiology of any diagnosed cervical spine disorder and headaches.  The March 2016 VA examiner opined that the Veteran's cervical spine disability and headaches were less likely than not incurred in or caused by the claimed in-service injury, event, or illness; however, the only rationale provided was that there was no evidence in the Veteran's service treatment records to support his claims.  Under the law, the examiner was not free to disregard the Veteran's lay testimony regarding his in-service injury and treatment, and the onset and duration of his symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40   (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request any records of inpatient treatment during the Veteran's airborne training at Fort Campbell, Kentucky between December 1958 and April 1959.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule a VA examination by a neurologist to determine the nature and etiology of any diagnosed residual of a traumatic brain injury, to include any cervical spine disability, and/or headaches.  All indicated tests must be accomplished.  The examiner must review the electronic Veterans Benefits Management System and Virtual VA claims files and indicate in the report that they were reviewed.  

The neurologist should determine whether the Veteran currently suffers from residuals of a traumatic brain injury.  If so, is it at least as likely as not that any such residuals, to include any cervical or headache disorder are due to or permanently aggravated by residuals of such an injury.  The examiner is advised that VA presumes as a matter of law that the Veteran entered active duty without any preexisting chronic residual of a traumatic brain injury, to include any cervical or headache disorder.  

The examiner is advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he is competent to report the onset and duration of his symptoms.  The examiner is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 

A complete and adequate rationale is required for any and all opinions expressed.  If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  After the development requested has been completed, review the examination report to ensure it is in complete compliance with the directives of this REMAND.  Ensure that the examiners noted their review of all electronic claims folders.  If any report is deficient in any manner, implement corrective procedures at once.  

4.  Then, readjudicate the appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


